      Case 1:18-cv-00566-TJM-CFH Document 337 Filed 04/09/21 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
NATIONAL RIFLE ASSOCIATION OF
AMERICA,
                                                              18-cv-00566 (TJM/CFH)
                               Plaintiff,

              -against-
                                                          NOTICE OF DEFENDANT
                                                         MARIA T. VULLO’S MOTION
ANDREW CUOMO, individually, and MARIA T.
                                                           TO STAY DISCOVERY
VULLO, individually,
                                                            PENDING APPEAL
                               Defendants.




               PLEASE TAKE NOTICE that pursuant to Federal Rule of Civil Procedure 26

and upon the accompanying memorandum of law and all prior papers and proceedings in this

matter, Defendant Maria T. Vullo, by and through her attorneys, Emery Celli Brinckerhoff

Abady Ward & Maazel LLP, on May 20, 2021 at 9:30 A.M., at the United States Courthouse for

the Northern District of New York, located at the James T. Foley U.S. Courthouse, Suite 509,

445 Broadway, Albany, NY 12207, will move this Court, pursuant to Rule 26(c)(1), for a

protective order staying all discovery in this case, together with such other or further relief as

may be just. A court conference regarding the issues being presented in this motion was held

before Magistrate Judge Christian F. Hummel on March 26, 2021 pursuant to Local Rule

7.1(b)(2).

               PLEASE TAKE FURTHER NOTICE that, answering papers, if any, shall be

filed on or before May 7, 2021 pursuant to the Court’s March 30, 2021 Order, see Dkt. 330, and

shall otherwise be filed in accordance with Local Rule 7.1.
      Case 1:18-cv-00566-TJM-CFH Document 337 Filed 04/09/21 Page 2 of 2




Dated: April 9, 2021
       New York, New York
                                         EMERY CELLI BRINCKERHOFF ABADY
                                         WARD & MAAZEL LLP


                                         By:      /s/
                                               Andrew G. Celli, Jr.
                                               Debra Greenberger
                                               Marissa R. Benavides
                                               600 Fifth Ave., 10th Floor
                                               New York, NY 10020
                                               (212) 763-5000

TO:    William A. Brewer III
       Sarah B. Rogers
       BREWER, ATTORNEYS & COUNSELORS
       750 Lexington Avenue, 14th Floor
       New York, New York 10022

       William A. Scott
       Assistant Attorney General
       New York State Attorney General’s Office
       Albany Office, The Capitol
       Albany, New York 12224
